DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending in the instant application. Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-19 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on December 27, 2019, April 16, 2021 and June 28, 2022 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-19, in the response filed on April 13, 2022 is acknowledged. The traversal is on the ground(s): there is no undue burden. This not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. The restriction requirement is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0196538 A1.
US 2015/0196538 A1 discloses a pharmaceutical composition for preventing and/or treating dyslipidemia, comprising: (a) a compound represented by general formula (1), or a salt thereof, or a solvate of the compound, or a solvate of the salt of the compound; and (b) a cholesterol absorption inhibitor, and further describes a compound corresponding to the pemafibrate of the present application as the aforementioned compound (see claims). Furthermore, in the manufacturing examples, the reference describes a tablet for administration comprising pemafibrate, microcrystalline cellulose, modified food grade cornstarch, and magnesium stearate (see Table 3), and the content of pemafibrate in said tablet satisfies the numerical range set fort in the instant claims (i.e., 0.05 mg/85.05 mg = 0.059 mass%). It is also disclosed in the reference that the pharmaceutical composition can be made into a dosage form such as a tablet or capsule; and that when prepared as a drug product for oral administration, can be formulated by appropriately combining with said composition additives such as commonly used solubilizers, excipients (e.g., starch), binders (e.g., methylcellulose), disintegrating agents, lubricants, fluidity improving agents, and the like (see [0063]). Therefore, a pharmaceutical composition comprising pemafibrate, a salt thereof or a solvate thereof of the instant claims is anticipated by the reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626